UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JOE HAND PROMOTIONS, INC.,

              Plaintiff,

       v.                                               16-CV-858
                                                        DECISION AND ORDER
 SIDE POCKET BILLIARDS, LLC,
 d/b/a The Q
 a/k/ The Q Sports Bar; and

 JUSTIN LINDELL

              Defendants.



      On October 27, 2016, the plaintiff, Joe Hand Promotions, Inc. (“Joe Hand”)

brought this action under 47 U.S.C. §§ 553 and 605, alleging that the defendants

unlawfully exhibited an “Ultimate Fighting Championship” match in violation of Joe

Hand’s exclusive distribution rights to the program. Docket Item 1. On January 31,

2017, the defendants answered, Docket Item 5, and on February 17, 2017, Joe Hand

filed a motion to strike affirmative defenses under Rule 12(f) of the Federal Rules of

Civil Procedure, Docket Item 9. The defendants did not respond to Joe Hand’s motion,

and on April 11, 2019, this Court ordered the defendants to show cause why Joe Hand’s

motion should not be granted by default because they failed to comply with the

requirements of Local Rule 7(a)(2)(A). Docket Item 10. When the defendants did not

respond, this Court granted Joe Hand’s motion by default, Docket Item 11, and that

same day, Joe Hand moved for attorneys’ fees, Docket Item 12.
       In his motion, counsel for Joe Hand submits that he spent 1.8 hours researching,

preparing, and filing the motion to strike affirmative defenses, and he seeks $630.00 in

attorneys’ fees in connection with the motion. Docket Item 12 at 2. He asks that the

defendants be required to reimburse him within fourteen days of entry of an order. Id.


                                        DISCUSSION


       Joe Hand does not identify any legal authority in support of his motion. Because

its claims are brought under 47 U.S.C. § 553 and § 605, and because those statutes

address attorneys’ fees, this Court analyzes its motion under the provisions in those

statutes. Section 553(c)(2)(C) provides that “[t]he court may . . . direct the recovery of

full costs, including awarding reasonable attorneys’ fees to an aggrieved party who

prevails.” And § 605(e)(3)(B)(iii) provides that “[t]he court . . . shall direct the recovery of

full costs, including awarding reasonable attorneys’ fees to an aggrieved party who

prevails.” Although § 553 provides courts with the discretion to award fees and § 605

requires courts to do so, see Charter Commc’ns Entm’t, LLC v. Burdulis, 367 F. Supp.

2d 16, 20 (D. Mass. 2005), under both statutes, the “aggrieved party” must “prevail” to

obtain an attorney fee award. §§ 553(c)(2)(C), 605(e)(3)(B)(iii). “[T]o qualify as a

prevailing party, a . . . plaintiff must obtain at least some relief on the merits of his

claim.” Cf. Farrar v. Hobby, 506 U.S. 103, 111 (1992) (interpreting similarly-worded

statute). “The plaintiff must obtain an enforceable judgment against the defendant from

whom fees are sought . . . or comparable relief through a consent decree or settlement.”

Id. (internal citations omitted).

       In this case, although Joe Hand’s motion to strike affirmative defenses was

granted by default, Joe Hand has not “obtain[ed] an enforceable judgment against the

                                               2
defendant from whom fees are sought . . . or comparable relief through a consent

decree or settlement.” Id.; cf. Parallel Iron LLC v. NetApp, Inc, 84 F. Supp. 3d 352, 355

(D. Del. 2015) (“The Court did not grant fees under [35 U.S.C.] § 285 because

Defendant was not a ‘prevailing party,’ since the suit was resolved by way of a license

agreement and not a decision on the merits.”). Therefore, Joe Hand’s motion for

attorney fees, Docket Item 12, is denied without prejudice.

         SO ORDERED.


Dated:       July 15, 2019
             Buffalo, New York



                                             s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                            3
